Citation Nr: 0802243	
Decision Date: 01/21/08    Archive Date: 01/30/08

DOCKET NO.  05-31 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
bilateral onychomycosis of the toenails with tinea pedis of 
the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel





INTRODUCTION

The veteran served on active duty from February 1970 to 
September 1971.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an August 2004 rating decision 
in which the RO granted the veteran's claim of service 
connection for bilateral onychomycosis of the toenails, with 
tinea pedis of the left foot, secondary to his service-
connected non-insulin dependent diabetes mellitus and 
assigned a noncompensable (0 percent) rating, effective 
August 26, 2003.  In November 2004, the veteran filed a 
notice of disagreement (NOD).  A statement of the case (SOC) 
was issued in August 2005, in which the RO increased from 0 
percent to 10 percent the rating for bilateral onychomycos 
and tinea pedis, effective August 26, 2003.  In September 
2005, the veteran filed a substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals).  In an October 
2006 supplemental SOC (SSOC), the RO continued the denial of 
the claim on appeal and forwarded this matter to the Board 
for further appellate consideration.

Because this appeal arose from the veteran's disagreement 
with the initial rating assigned following the grant of 
service connection, the Board has characterized the claim 
involving the 10 percent rating in light of Fenderson v. 
West, 12 Vet. App. 119, 126 (1999) (distinguishing initial 
rating claims from claims for higher ratings for already 
service-connected disabilities). 

As a final preliminary matter, the Board notes that in March 
2007, the veteran submitted a statement pertinent to his 
claim.  This signed statement was submitted within 90 days 
after certification of the veteran's claim to the Board 
without a waiver of initial RO review.  See 38 C.F.R. 
§ 20.1304 (2007).  However, because the veteran's statement 
repeats arguments that the veteran has previously made 
regarding his skin disability at issue on this appeal and 
does not constitute new evidence, a waiver of RO jurisdiction 
is not required.  See 38 C.F.R. § 20.1304 (2007).



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the August 26, 2003 effective date of the grant of 
service connection, the veteran's bilateral onychomycosis of 
the toenails has affected less than 5 percent of his exposed 
body area and his tinea pedis has been either confined to the 
interdigital area of the left foot or was not observable; 
there is evidence that his service-connected skin disability 
has affected 20 to 40 percent of the entire body or the 
exposed area, or that the veteran has needed to use systemic 
therapy, such as corticosteroids or other immunosuppressive 
drugs, for six weeks during a 12-month period.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for bilateral onychomycosis of the toenails, with tinea pedis 
of the left foot, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.31, 4.118, Diagnostic 
Codes (DCs) 7813, 7806 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in January and February 2004 pre-rating 
letters, the RO provided notice to the appellant regarding 
what information and evidence was needed to substantiate a 
claim for higher rating (albeit, in connection with a claim 
involving another disability), as well as what information 
and evidence must be submitted by the appellant, what 
information and evidence would be obtained by VA, and the 
need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claim.  Moreover, 
the August 2005 SOC set forth the criteria for higher ratings 
for his bilateral onychomycosis of the toenails with tinea 
pedis of the left foot (which suffices for Dingess/Hartman).  
While the RO did not provide a notice letter specific to the 
claim for a higher rating for bilateral onychomycosis and 
tinea pedis,  in this appeal, the appellant has demonstrated 
a clear understanding of what is needed to substantiate the 
claim for higher rating; hence, such omission "did not 
affect the essential fairness of the adjudication," as the 
record reflects that "any defect was cured by actual 
knowledge on the part of the claimant."  See Sanders v. 
Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007).  See also, 
Dunlap v. Nicholson, 21 Vet. App. 112 (Vet. App. 2007).

After issuance of each notice described above, and 
opportunity for the appellant to respond, the October 2006 
SSOC reflects readjudication of the claim.  Hence, the 
appellant is not shown to be prejudiced by the timing of the 
aforementioned notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also, Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as in a SOC or SSOC, is sufficient to cure a timing 
defect).

The Board points out that the October 2006 SSOC generally 
informed the appellant how disability ratings and effective 
dates are assigned, as well as the type of evidence that 
impacts those determinations, the timing of this notice-at 
the time of, and not prior to, the last adjudication of the 
claim-is not shown to prejudice the veteran.  Because the 
Board herein denies the claim for higher rating, no 
disability rating or effective date is being, or is to be, 
assigned.  Hence, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records, and outpatient treatment 
records from the VA outpatient clinic in Brick, New Jersey, 
as well as reports of VA examinations.  Also of record and 
considered in connection with this claim are various written 
statements provided by the veteran, and by his 
representative, on his behalf.  

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with this claim.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matter on appeal, at 
this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting 
the argument that the Board lacks authority to consider 
harmless error).  See also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Factual Background

September and November 2003 VA outpatient records reflect 
that the veteran was seen for a podiatry consultation and 
bilateral onychomycosis was noted.  Diabetic foot care was 
discussed with the veteran and his nails were debrided.

In January 2004, the veteran underwent VA examination in 
connection with the claim for higher rating for his service-
connected diabetes mellitus.  On physical examination, there 
was no edema of the extremities and peripheral pulses were 
good.  Onychomycosis of the toenails was noted, but no 
sensory changes were noted.  The diagnoses included diabetes 
mellitus type 2 with onychomycosis of the toenails.

On VA examination in May 2004, the veteran complained of 
fungus in his nails for more than 20 years.  The veteran said 
that, initially, he had color changes and when pressure was 
applied to his nails he developed pain, which he described as 
an ache.  He reported that, to alleviate pain, he wore a soft 
leather shoe; he tried not to wear any dress shoes.  The 
veteran denied any ingrown toenails, but said that his nails 
were difficult to cut due to thickness.  The examiner noted 
prescribed treatment of miconazole solution, twice a day, to 
all nails, but that there was no improvement to date .  The 
veteran denied ever using any over-the-counter medication or 
any oral treatment for his nails, as well denied the use of 
cane or crutches, or that he had numbness or any ulcers in 
his feet, a bypass operation or claudication.  He indicated 
that he is treated annually at the VA clinic.  

On physical examination, the nails were thickened, elongated 
and discolored with a yellow color on the right foot nails 
one through five.  Left foot nails one through five, were 
thick, yellow and discolored.  Both hallux nails also had 
subfungal debris.  Fungus also was noted in between the left 
fourth interspace.  Pulses were palpable.  It was noted that 
the veteran had no loss of function of his feet due to the 
thickening of his nails.  The diagnosis was onychomycosis of 
the nails on the toes of both feet and interdigital tinea 
pedis on the left foot.  

August 2004 VA and October 2004 VA podiatry records show that 
the veteran was seen for diabetic foot care and thick 
toenails.  Pedal pulses were normal and no corns or callus or 
signs of infection were noted.  Nails were discolored, 
bilateral hallux were thick, and the veteran had used a 
topical treatment with some improvement.  Topical treatment 
was continued and the veteran was discharged from the 
podiatry clinic.  

An August 2006 VA examiner noted that, over the past 12 
months, the nails were persistent and the tinea pedis was 
intermittent.  No seasonal predilection was noted.  A topical 
antifungal cream, clotrimazole, had not proven effective at 
all for either the rash or the nail infection; no other 
affected areas were reported.  Physical examination revealed 
bilateral onychomycosis in all toes; the first metatarsals 
were more severe with deviation of the nail on the first 
right metatarsal.  The examiner noted that no tinea pedis was 
then seen.  The surface area affected was less than 5 
percent.  There was no significant scarring other than the 
nail infection.  The diagnosis was bilateral onychomycosis.

III.  Analysis

Disability evaluations are determined by application of 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4.  When a 
question arises as to which of two ratings apply under a 
particular diagnostic code, the higher rating is assigned if 
the disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when 
the question for consideration is entitlement to a higher 
initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection, to 
consider the appropriateness of "staged rating" (assignment 
of different ratings for distinct periods of time, based on 
the facts found), is required.  See Fenderson, 12 Vet. App. 
at 126.

The RO assigned the initial 10 percent rating for bilateral 
onychomycosis of the toenails and tinea pedis of the left 
foot, pursuant to DCs 7813-7806; this indicates that 
diagnostic codes pertaining to dermatophytosis (DC 7813) and 
dermetitis or eczema (DC 7806) have been considered in rating 
the disability.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 7813, dermatophytosis (or tinea corporis, tinea 
capitis, tinea pedis, tinea barbae, tinea unguium, and tinea 
cruris) should be rated as disfigurement of the head, face, 
or neck (DC 7800), scars (DCs 7801, 7802, 7803, 7804, or 
7805), or dermatitis (DC 7806), depending upon the 
predominant disability.  38 C.F.R. § 4.118, DC 7813.

As the medical evidence of record does not show disfigurement 
of the head, face, or neck or the presence of scars, the 
veteran's disability on appeal should be rated as dermatitis.  
Under DC 7806 for dermatitis or eczema, a 10 percent rating 
requires that at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas be affected, or; intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
less than six weeks during the past 12-month period.  A 30 
percent rating requires that 20 to 40 percent of the entire 
body or 20 to 40 percent of exposed areas be affected, or 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs be required for a total duration of 
six weeks or more, but not constantly, during the past 12-
month period.  A 60 percent rating requires more than 40 
percent of the entire body, or more than 40 percent of 
exposed areas be affected, or constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, DC 7806 (2007).

Considering the pertinent evidence of record in light of the 
above, the Board finds that a rating in excess of 10 percent 
is not warranted at any point since the August 26, 2003 
effective date of the grant of service connection.

There medical evidence, to include the January 2004, the May 
2004 and the August 2006 VA examination reports, does not 
reflect that the veteran has used corticosteroids or other 
immunosuppressive drugs for his onychomycosis and tinea 
pedis.  An August 2004 VA medical record and the report of 
August 2006 VA examination include notations that the veteran 
used topical treatment; however, such does not constitute 
intermittent systemic therapy, and there is otherwise no 
evidence to indicate the use of such drugs or therapy to 
support a higher raring. 

Likewise, the pertinent medical evidence does not support a 
finding that 20 percent to 40 percent of the veteran's body 
or exposed areas has been affected by his skin disability on 
appeal.  In fact, the August 2006 VA examiner stated that 
less than 5 percent of the veteran's surface area was 
affected by bilateral onychomycosis and that no tinea pedis 
was observed at that time.  This finding is consistent with 
no more than the initial 10 percent rating assigned.   

Moreover, there is no other potentially applicable diagnostic 
code pursuant to which any higher rating for disability under 
consideration could assigned.  A 30 percent rating under DC 
7816 (for psoriasis) or DC 7821 (for cutaneous manifestations 
of collagen-vascular diseases) also requires that the skin 
disability affect 20 to 40 percent of the body or the exposed 
areas or the use of systemic therapy, such as corticosteroids 
or other immunosuppressive drugs.  Likewise, a 30 percent 
rating under DC 7817 (for exfoliative dermatitis) requires 
systemic therapy for at least six weeks in a 12-month period.  
As noted above, the medical evidence of record does not 
support the required findings.  Hence, rating the disability, 
by analogy, under any of the aforementioned diagnostic codes 
would not provide a basis for assignment of a higher rating. 

The above determinations are based upon consideration of the 
applicable schedular criteria.  Additionally, the Board finds 
that, at no point since the effective date of the grant of 
service connection, has the record presented a basis for 
assignment of a higher rating on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) (cited to in the October 
2006 SSOC).  There simply is no showing that the disability 
under consideration has resulted in marked interference with 
employment (i.e., beyond that contemplated in the assigned 
rating), or necessitated frequent periods of hospitalization, 
nor is there evidence that the disability has otherwise 
presented such an exceptional or unusual disability picture 
as to render impractical the application of the regular 
schedular criteria.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedures set forth in 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995). 

For all the foregoing reasons, the Board finds that there is 
no basis for any staged rating of the disability, pursuant to 
Fenderson, and the claim for an initial rating in excess of 
10 percent for the veteran's service-connected bilateral 
onychomycosis of the toenails with tinea pedis of the left 
foot must be denied.  In reaching this conclusion, the Board 
has considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against assignment of any higher rating, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53- 56 (1990). 




ORDER

An initial rating in excess of 10 percent for bilateral 
onychomycosis of the toenails with tinea pedis of the left 
foot is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


